In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Orange County (Owen, J.), dated June 21, 1993, which upon granting the plaintiffs’ motion to set aside, as inadequate, the jury verdict on damages, directed a new trial on damages unless the defendants stipulated to increase the damages awarded to the plaintiff Patricia C. Alexander for future pain and suffering from $0 to $50,000, and the damages awarded to Charles J. Alexander from $0 to $1,500.
Ordered that the appeal is dismissed, without costs or disbursements.
*643The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
A judgment was entered in this action on September 23, 1993 (see, Alexander v Santoro, 217 AD2d 642 [decided herewith]). Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.